Citation Nr: 1500930	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 2001 to April 2005.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A November 2011 Board decision granted an increased 70-precent evaluation for PTSD and denied an increased evaluation for gastroesophageal reflux disease (GERD).
 
The Board decision also found potential entitlement to TDIU reasonably raised based on July 2008 VA examination and remanded the issue for additional development and VA examinations.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of February 2012, including what the evidence must show for a claim for increase and for TDIU; a VA Form 8940 was also solicited.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are a matter of record.  

The Veteran was provided with VA examinations in February 2012 (General Medical, Esophageal Conditions, Knee and Lower Leg, Foot Miscellaneous, Scars/disfigurement, and Peripheral Nerves Conditions), the reports of which have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to render an opinion about residual capacity for employment.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has now objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

The Veteran was scheduled to appear for a Review PTSD examination in March 2012, but both requested to cancel and declined to reschedule the appointment, though apprised of the potential consequences in the Board decision of November 2011.  In the November 2012 Supplemental Statement of the Case, the RO informed him that his decision not to present prevented the RO from considering evidence that would have been obtained had he appeared.  The Veteran has not provided any explanation for his decision to cancel.  Hence, VA has met its duty to assist the Veteran in providing an opportunity for an examination with regard to the issue of entitlement to TDIU. See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (explaining that the Veteran also has an obligation to assist in the adjudication of a claim).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  TDIU

Total disability compensation ratings may be assigned under the provisions of § 3.340.  38 C.F.R. § 3.341.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Such total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  The Veteran is currently service connected for  PTSD, rated at 70 percent; for occipital neuralgia, residual of right occipital nerve neuroma,  rated at 10 percent; for GERD, rated at 70 percent; for a shell fragment wound scar of the left posterior neck, rated at 10 percent and for a bone spur of the right foot , rated as noncompensable.  His combined schedular rating is 80 percent and he has a single service connected disability, namely PTSD, that is rated at more than 60 percent.  He therefore meets the threshold percentage requirements for a schedular TDIU at this time.

Marginal employment shall not be considered substantially gainful.  Id. at (a). Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, when earned annual income exceeds the poverty threshold.  Id.

The preponderance of evidence is against a finding that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  While noting that the Veteran was "partially unemployable," the VA mental health examiner in July 2008 also indicated that the Veteran was working at a restaurant, four hours per day.  VA treatment records since that time do not indicate otherwise.  

Moreover, a VA examiner in February 2012 reached the conclusion that the Veteran's physical disabilities would not preclude substantially gainful employment.  This opinion remains uncontroverted by the other evidence of record, including by the Veteran or by VA treatment records.  Specifically, the shell fragment wound scar of the left posterior neck, the bone spur of the right foot, the neuroma of the right greater occipital nerve, and status post chondromalacia of the right knee have no detrimental impact on capacity for employment.  The VA examiner also indicated that the Veteran has no significant symptoms of GERD, when medication was taken regularly.

Furthermore, though requested, the Veteran did not return a substantially complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  In such cases, the issue, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13, Claims for Total Disability Based on Individual Unemployability (TDIU); see also M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims.

Finally, when a claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record.  When the examination was scheduled
in conjunction with any other original claim, a reopened claim for a benefit
which was previously disallowed, or a claim for increase, the claim shall be
denied. 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. at (a).  

Here, there is some suggestion in the medical records that the Veteran's PTSD causes problems with employment.  As noted in the 2011 Board remand, at the July 2008 VA psychiatric examination, the examiner stated that the Veteran "was only partially employable; he cannot keep a steady job."  However, problems with employment is to be expected with PTSD that is of the severity of the Veteran's, as the 70 percent rating he currently receives is specifically assigned when psychiatric symptomatology causes occupational and social impairment, with deficiencies in most areas, including work.  38 C.F.R. § 4.130.  In this case, the evidence of record was insufficient to allow the Board to conclude that the Veteran was unable to obtain or maintain substantially gainful employment, particularly in light of findings referenced above that suggested that the Veteran did work, and had been working, since service.  The Veteran's claim was remanded by the Board in order to seek further medical evaluation regarding the Veteran's employability.  Unfortunately, the Veteran canceled the scheduled appointment, and as discussed the evidence of record is insufficient to establish TDIU.

Of note, since the Board remand, neither the Veteran nor his representative has presented any substantive evidence to show that the Veteran is unable to obtain or maintain substantially gainful employment.  The Veteran's representative did assert that he was unemployable in a statement that was received in December 2014, but the representative failed to point to any evidence to support the assertion.

Nothing in this decision prevents the Veteran from applying for this benefit in the future should circumstances change.  However, based on the evidence of record as described above, the Veteran is not shown to be unable obtain or maintain substantially gainful employment on account of his service connected disabilities.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim is denied.


ORDER

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


